DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group III (encompassing claims 16-22, as well as newly added claims 23-36 which depend from claim 16) and the species as recited in claims 18 and 35 in the reply filed on 5/4/2022 is acknowledged.
3.	Claims 16-36 are pending in the application.  Claims 21, 33-34 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 16-20, 22-32 and 35 are currently under examination.
Drawings
4.	The drawings are objected to because each of Figures 1, 4B, 5A, 5B, 5C, 5D, and 5E contains text that is illegible due to poor resolution and/or small figure size.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5.	Claim 32 is objected to because of the following informalities: a period should be added at the end of the claim (see MPEP 608.01(m): “…Each claim begins with a capital letter and ends with a period.”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 29, dependent from claim 23 which further depends from claim 16, recites “wherein the plasma or serum is generated upon or after the capillary blood is obtained from the subject” (emphasis provided).  Since the plasma or serum could NOT be generated before the capillary blood is obtained from the subject and could only be generated upon or after the capillary blood is obtained from the subject (i.e., there is no other alternative to the two options recited in claim 29), claim 29 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 23) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 16-20, 22-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (WO 2014/145078 A1) in view of Jackson et al. (US 2017/0067803 A1).
Regarding claim 16
Srinivasan et al. teach a method comprising: (a) obtaining or providing a blood sample comprising cell-free nucleic acids obtained from a subject; (b) extracting the cell-free nucleic acids from the blood sample; (c) detecting at least one target nucleic acid sequence present in the cell-free nucleic acids; and (d) identifying one or more genetic or chromosomal abnormalities based on the detecting of (c) (see the whole document, particularly page 2, line 11 – page 4, line 4; page 73, line 18 – page 77, line 17; page 80, line 27 – page 86, line 34; Figures 1A and 2A).  Srinivasan et al. do not specifically disclose the use of capillary blood as the blood sample.
However, Jackson et al. teach the use of capillary blood as the blood sample, as well as a sample acquisition device for collecting capillary blood (see paragraphs [0042]-[0046] and Figure 1A).  According to Jackson et al., the capillary blood sample collecting device is configured for “pain-free” and “efficient sample transfer” and can be designed to “minimize physical pain or discomfort to the user” (see paragraph [0042]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to use the capillary blood sample collecting device, as taught by Jackson et al., to collect the blood sample in the method of Srinivasan et al. thus arriving at the instantly claimed invention, because applying a known technique (e.g., using the capillary blood sample collecting device as taught by Jackson et al. to collect a blood sample) to a known method ready for improvement (e.g., using the capillary blood sample collecting device as taught by Jackson et al. to collect the blood sample used in the method of  Srinivasan et al. would improve the blood sample collection because the capillary blood sample collecting device is configured for “pain-free” and “efficient sample transfer” and can be designed to “minimize physical pain or discomfort to the user”) to yield predictable results is considered prima facie obvious (see MPEP 2143.I.D).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claim 17
The method according to Srinivasan et al. in view of Jackson et al., wherein the detecting of (c) comprises sequencing the at least one target nucleic acid sequence (see Srinivasan et al., page 2, lines 26-31; Figures 1A and 2A).
Regarding claims 18-19
The method according to Srinivasan et al. in view of Jackson et al., wherein the subject is pregnant with a fetus, wherein the cell-free nucleic acids comprise fetal cell-free nucleic acids (see Srinivasan et al., page 2, lines 22-24; page 4, lines 1-4).
Regarding claim 20
The method according to Srinivasan et al. in view of Jackson et al., wherein the one or more genetic or chromosomal abnormality comprises a fetal aneuploidy or a fetal chromosomal abnormality (see Srinivasan et al., Abstract; page 2, lines 22-24; page 58, lines 5-21; page 59, lines 15-31).
Regarding claim 22
The method according to Srinivasan et al. in view of Jackson et al., wherein the capillary blood is obtained from the subject by use of a transdermal puncture device (see Jackson et al., Figure 1A).
Regarding claim 23
The method according to Srinivasan et al. in view of Jackson et al., further comprising separating plasma or serum from the capillary blood or a portion thereof, and the extracting of (b) comprises extracting the cell-free nucleic acids from the plasma or serum (see Srinivasan et al., page 2, line 26 – page 3, line 11; page 34, lines 1-28; Figures 1A and 2A).
Regarding claim 24
The method according to Srinivasan et al. in view of Jackson et al., wherein the extracting of (b) comprises binding the cell-free nucleic acids to a solid support (see Srinivasan et al., page 20, lines 19-22; page 22, lines 6-9).
Regarding claim 25
The method according to Srinivasan et al. in view of Jackson et al., wherein the solid support is selected from the group consisting of: a bead, a nanoparticle, a magnetic particle, a chip, a microchip, a fibrous strip, a polymer strip, a membrane, a matrix (e.g., support matrix), a column, a plate, and any combination thereof (see Srinivasan et al., page 20, lines 19-22; page 22, lines 6-9).
Regarding claim 26
The method according to Srinivasan et al. in view of Jackson et al., further comprising, eluting the cell-free nucleic acids from the solid support (see Srinivasan et al., page 24, lines 25-26; page 26, lines 13-15; page 74, lines 1-9).
Regarding claim 27
The method according to Srinivasan et al. in view of Jackson et al., further comprising, purifying the cell-free nucleic acids (see Srinivasan et al., page 20, lines 19-22; page 22, lines 6-9).
Regarding claim 28
The method according to Srinivasan et al. in view of Jackson et al., wherein the separating comprises centrifuging the capillary blood, filtering the capillary blood, or both (see Srinivasan et al., page 2, line 26 – page 3, line 9; Figures 1A and 2A).
Regarding claim 29
The method according to Srinivasan et al. in view of Jackson et al., wherein the plasma or serum is generated upon or after the capillary blood is obtained from the subject (see Srinivasan et al., page 2, line 26 – page 3, line 11; page 34, lines 1-28; Figures 1A and 2A).
Regarding claim 30
The method according to Srinivasan et al. in view of Jackson et al., wherein the detecting of (c) comprises detecting an overrepresentation, an underrepresentation, or a normal representation of the at least one target nucleic acid sequence in the cell-free nucleic acids (see Srinivasan et al., Abstract; page 2, lines 22-24; paragraph bridging pages 59-60; page 53, lines 12-15; page 85, lines 19-25).
Regarding claim 31
The method according to Srinivasan et al. in view of Jackson et al., wherein a total volume of the capillary blood is from about 5 µL to about 1 mL (see Jackson et al., paragraph [0043]).
Regarding claims 32 and 35
The method according to Srinivasan et al. in view of Jackson et al., further comprising enriching for the cell-free nucleic acids thereby generating enriched cell-free nucleic acids, wherein the enriching comprises enriching for fetal cell-free nucleic acids (see Srinivasan et al., page 18, lines 22-25; page 51, paragraph 2).
Conclusion
12.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639